Citation Nr: 0813433	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-21 917A	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for stress 
fracture of the right tibia with right knee degenerative 
arthritis, currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for stress 
fracture of the left tibia with left knee degenerative 
arthritis, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from May 1986 to 
December 1989.  He also served in the Army National Guard at 
unverified dates.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003-issued rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board dismissed one appealed issue in its February 2005 
decision, reopened a separate service connection claim, and 
remanded remaining issues for development.  Since then, two 
of the remanded issues (claims of entitlement to service 
connection for hypertension and for headaches) were granted.  
The two increased rating claims were developed and have been 
returned to the Board for further appellate consideration.

Although the veteran has not submitted a formal claim for a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU), he has asserted that his 
service-connected knees and legs preclude working full-time.  
In January 2008, his physician offered a written statement to 
that effect.  This is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Stress fracture of the right tibia with right knee 
degenerative arthritis has been manifested throughout the 
appeal period chiefly by tibial malunion with marked knee 
disability.  

2.  Stress fracture of the left tibia with left knee 
degenerative arthritis has been manifested throughout the 
appeal period chiefly by tibial malunion with marked knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating for stress 
fracture of the right tibia with right knee degenerative 
arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, 
Diagnostic Code 5262 (2007).

2.  The criteria for a 30 percent schedular rating for stress 
fracture of the left tibia with left knee degenerative 
arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, 
Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) and VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  
These notices must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VA's 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of letters sent to 
the claimant in October 2006 that fully addressed all four 
notice elements.  The letter informed the claimant of what 
evidence was required to substantiate the claims and of the 
claimant's and VA's respective duties for obtaining evidence.  
The claimant was also asked to submit evidence and/or 
information in his possession.  

This notice was not sent prior to the initial unfavorable 
decision on the claim.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of notice 
followed by readjudication of the claim) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, cures a timing defect).  

In this case, although the notice letter was not sent before 
the initial decision, this timing error is not unfairly 
prejudicial to the claimant because the actions taken by VA 
after providing notice cured the timing error.  The claimant 
has been afforded opportunity to participate in the 
adjudication of his claim.  VA has readjudicated the case by 
way of a supplemental statement of the case issued in January 
2008, after notice was provided.  For these reasons, it is 
not unfairly prejudicial to the claimant for the Board to 
adjudicate the claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private treatment records and VA 
examination reports.   The claimant submitted some private 
treatment reports.  The claimant testified before the 
undersigned Veterans Law Judge.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims.  Hence, 
further notice or assistance is not required to fulfill VA's 
duty to assist in the development of the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings for Residuals of Bilateral Tibia Stress 
Fractures

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion (such as knee impairment), VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The United States Court of Appeals 
for Veterans Claims (Court) has instructed that in applying 
these regulations, VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination, 
including during flare-ups.  Such inquiry is not to be 
limited to muscles or nerves.  The determinations may be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The Court has held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102.

Because the bilateral lower extremity disabilities are 
similar, the Board will address both lower extremities in one 
analysis.  

During active service, a bone scan showed bilateral tibia 
stress fractures with bilateral knee joint and calcaneal 
stress reactions.  In January 1991, the RO granted service 
connection for bilateral tibial stress fractures and assigned 
noncompensable ratings for each leg under Diagnostic Code 
5262.  In September 1997, the RO raised the disability rating 
of each leg to 10 percent.  

The veteran requested increased ratings for his legs in March 
2002.  In a September 2007-issued rating decision, the RO 
granted a 20 percent rating for each leg from March 2002 and 
made clear that bilateral knee joint arthritis was related.  
Thus, each tibia with adjacent knee involvement has been 
rated 20 percent disabling for the entire appeal period under 
Diagnostic Code 5262. 

Diagnostic Code 5262 is the code under which tibia and fibula 
impairment is rated.  Malunion of the tibia and fibula of 
either lower extremity warrants a 10 percent evaluation when 
the disability results in slight knee or ankle disability.  A 
20 percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).  
Because the RO has found malunion with moderate knee 
disability, the Board need determine only whether malunion 
with marked knee disability is shown.  

The evidence strongly suggests that bilateral marked knee 
disability is shown.  While VA has not supplied useful 
criteria for distinguishing between moderate and marked knee 
disability, the evidence in this case suggests significant or 
"marked" impairment of each knee, based on impairment of 
earning capacity.  

In his March 2002 claim for an increase, the veteran reported 
that he wore a right knee brace.  This claim triggered a VA 
examination request.  A December 2002 QTC referral 
compensation examination report reflects a complaint of 
longstanding bilateral shin splint-type pains and knee pains, 
right worse than left.  Lifting and prolonged walking were 
painful.  The veteran had been an unemployed photographer 
since November 2001.  On examination, the ankles and knees 
exhibited painful motion.  X-rays of the bilateral lower legs 
were normal.  It is not clear that X-rays of the knees or 
ankles were taken, however. 

In his April 2003 notice of disagreement (NOD), the veteran 
asserted that issuance of a knee brace signaled an increase 
in right knee disability.  The veteran asserted that the 
knees and legs precluded full-time work and made household 
chores difficult.  In his substantive appeal, the veteran 
added that flare-ups of knee pains were further restricting 
his range of motion.  

A September 2006 VA compensation examination report reflects 
that both tibias were painful.  Both knees had full range of 
motion, but pain began at 100 degrees of flexion.  Knee X-
rays showed knee joint-space narrowing, described as 
"severe" on the right and "somewhat severe" on the left.  
X-rays of the tibias showed no significant abnormality.  The 
X-ray impression was bilateral degenerative joint disease.  
The September 2006 VA examiner went on to say that the 
bilateral leg condition had caused significant occupational 
effects, and hampered chores, shopping, exercise, sports, 
recreation, and traveling.  

A January 2007 VA orthopedic consultation report adds that 2+ 
bilateral patellar crepitus was elicited.  The impression was 
bilateral knee degenerative arthritis.

The RO issued a supplemental statement of the case (SSOC) in 
January 2008, which appears to consider all relevant evidence 
received since a statement of the case (SOC) was issued in 
June 2003.  Days later, in January 2008, the RO received a 
letter from the veteran's private physician concerning the 
knees and legs.  While the letter addresses the knees and 
legs, it does not appear to contain any fact not already of 
record.  Rather, it addresses unemployability, which had 
already been asserted by a VA examiner and the veteran, and 
which has been referred back to the RO for consideration.  
Thus, a remand for another SSOC will not be necessary.  

The right and left leg disabilities are manifested chiefly by 
tibial malunion withmarked knee disability.  Comparing these 
manifestations with the criteria of the rating schedule, the 
Board finds that the criteria for a 30 percent schedular 
rating under Diagnostic Code 5262 are more nearly 
approximated.  38 C.F.R. § 4.7.

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claims.  Resolving all reasonable doubt in favor of the 
veteran, 30 percent schedular disability ratings for tibial 
stress fracture with knee arthritis of each lower extremity 
are granted.  Gilbert, supra.  

Extraschedular Consideration

In the Introduction portion of the decision, a claim for TDIU 
on a schedular or extraschedular basis was referred to the RO 
for appropriate action.  See Colayong v. West 12 Vet. App.  
524, 536 (1999) (Where the veteran has alleged or asserted 
that the schedular rating is inadequate or where the evidence 
shows exceptional or unusual circumstances, if the matter is 
not referred, the Board must provide adequate reasons and 
bases for its decision to not refer it.); see also 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

A 30 percent schedular rating for residuals of a stress 
fracture of the right tibia with right knee degenerative 
arthritis is granted, subject to the laws and regulations 
governing payment of monetary benefits. 

A 30 percent schedular rating for residuals of a stress 
fracture of the left tibia with left knee degenerative 
arthritis is granted, subject to the laws and regulations 
governing payment of monetary benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


